Citation Nr: 0410179	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-08 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypercholesterolemia.

2.  Entitlement to service connection for gastritis.

3.  Whether new and material evidence has been received to reopen 
previously denied claims of entitlement to service connection for 
a nervous disorder, benign prostatic hypertrophy, and 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1951 to March 
1954.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the San Juan, Puerto 
Rico Regional Office (RO), which denied the veteran's claims for 
entitlement to service connection for gastritis and 
hypercholesterolemia.  This determination also declined the 
veteran's application seeking to reopen his previously denied 
claims of service connection for a nervous disorder, benign 
prostatic hypertrophy, and hypertension.

In November 1991 the RO denied service connection duodenal 
diverticulum and mild antral prolapse.  The veteran did not appeal 
this decision.  The RO in May 2002 determined that the claim for 
gastritis was separate from these disorders and denied the claim 
based on a de novo review of the record.  The Board concurs and 
the pertinent issue is as stated on the title page of this 
decision.  The issue of service connection for a psychiatric 
disorder will also be discussed in the remand section of this 
decision.


FINDINGS OF FACT

1.  Hypercholesterolemia is not a disability for which VA 
compensation is payable.  

2.  The veteran's gastritis is not of service origin.  

3.  Service connection for benign prostatic hypertrophy was denied 
by an unappealed RO rating action dated in November 1991.

4.  Evidence received subsequent to the November 1991 rating 
decision is not so significant that it must be considered in order 
to fairly decide the merits of the claim for service connection 
for benign prostatic hypertrophy.

5.  A March 1997 RO rating action denied service connection for 
hypertension and declined to reopen the veteran's claim for 
service connection for a psychiatric disorder.  An appeal was not 
perfected regarding this rating action.

6.  Evidence received subsequent to the March 1997 rating action 
is so significant that it must be considered to fairly decide the 
merits of the claims for service connection for hypertension and a 
psychiatric disorder.  

7.  Hypertension is not of service origin.


CONCLUSIONS OF LAW

1.  Service connection for hypercholesterolemia is not warranted.  
38 U.S.C.A. §§ 1110 (West 2000); 38 C.F.R. § 3.303 (2003).  

2.  Gastritis was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

3.  The November 1991 rating decision that denied the veteran 
entitlement to service connection for benign prostatic hypertrophy 
is final.  38 U.S.C.A. § 7105 (West 2002).

4.  The additional evidence received since the November 1991 
rating decision is not new and material and the requirements to 
reopen the veteran's claim of entitlement to service connection 
for benign prostatic hypertrophy have not been met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2003).

5.  The March 1997 rating decision that denied entitlement to 
service connection for hypertension and declined to reopen his 
claim for entitlement to service connection for a nervous disorder 
is final.  38 U.S.C.A. § 7105 (West 2002).

6.  The additional evidence received since the March 1997 rating 
decision is new and material and the requirements to reopen the 
veteran's claims of entitlement to service connection for 
hypertension and a psychiatric disorder have been met. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

7.  Hypertension was not incurred in or aggravated by military 
service, nor may it be presumed to have been incurred during 
active duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2003).  The Board notes that the provisions of 38 C.F.R. § 
3.156(a) regarding new and material claims were amended effective 
August 29, 2001. These amendments are effective only on claims 
received on or after August 29, 2001, and are, thus, not relevant 
in the instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the claimant 
and the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As part 
of the notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (Court) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in Disabled 
Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied short 
of the statutory one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 701 of 
the Act contains amendments to 38 USC §§ 5102 and 5103.  The Act 
contains a provision that clarifies that VA may make a decision on 
a claim before the expiration of the one-year VCAA notice period.  
Veterans Benefits Act of 2003, P.L. 108- __ ,Section 701 (H.R. 
2297, December 16, 2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), The United 
States Court of Appeals for Veteran Claims (Court) held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable determination by the RO.  The Court further held that 
the VCAA requires the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim.  This latter requirement to tell the claimant to 
provide any evidence however has been held to be dictum (a 
judicial comment unnecessary to the decision in the case and 
therefore not precedential).  See VA OPGCPREC 1-2004.

The record reflects that the VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided copies of the 
rating decision noted above and a September 2002 statement of the 
case.  These documents, collectively, provide notice of the law 
and governing regulations, as well as the reasons for the 
determination made regarding his claims.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided to VA 
or obtained by VA on his behalf.  Further, by way of letters dated 
in May 2001 and February 2002, the RO specifically informed the 
veteran of the information and evidence needed from him to 
substantiate his claim, evidence already submitted and/or obtained 
in his behalf, as well as the evidence VA would attempt to obtain.  
Quartuccio v. Principi 16 Vet. App. 183 (2002).

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate his 
claim.  Most notably VA and private treatment records as well as a 
report of a comprehensive VA examination provided to him since 
service have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted for 
and the veteran's representative has been given the opportunity to 
submit written argument.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board finds 
that VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records, to some extent, were 
damaged as a result of the fire at the National Personnel Records 
Center in 1973.  Therefore, Board notes that in a case such as 
this, the Board has a heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt rule.  O'Hare 
v. Derwinski, 1 Vet.App. 365, 367 (1991). The available records 
show that the veteran was evaluated at a medical facility in 
January 1952 for an anxiety reaction.  He was returned to duty 
that same day.  On his medical examination for separation a 
clinical evaluation of the veteran found no pertinent 
abnormalities.

On his initial post service VA examination in October 1991, the 
veteran reported that since service he has not received any 
treatment for any condition.  On gastrointestinal evaluation it 
was noted that the veteran has had no major significant 
gastrointestinal problems and that he apparently has never had a 
recognized stomach illness.  It was noted that he appeared very 
anxious.  It was also noted that the veteran has an excellent 
appetite, stable weight, and no history of jaundice, fatty food 
intolerance, nausea, vomiting, heartburn, melena, or hematochezia.  
Gastrointestinal examination noted the veteran's blood pressure 
was 140/90.  Examination of the abdomen showed a soft depressible 
wall with no visceromegaly.  There was normal peristalsis.  
Duodenal diverticulum and mild antral prolapse into the base of 
the duodenal bulb were diagnostically assessed on an upper 
gastrointestinal series.  The veteran's examiner reported that, in 
his opinion, these findings were not clinically significant.  
Examination of the veteran's genitor-urinary system was 
significant for benign prostatic hypertrophy.  

On psychiatric examination, the veteran described himself as a 
nervous person who tends to react with anxiety to problems and 
with stressors.  Following a mental status examination, 
significant for a somewhat apprehensive and tense mood, a 
diagnosis of "no mental disorder" was rendered.

In November 1991 the RO denied service connection for benign 
prostatic hypertrophy and a psychiatric disorder.  At that time it 
was determined that a psychiatric disorder was not shown in 
service or during the recent VA examination.  The veteran was 
notified of that decision and of his appellate rights.  He did not 
appeal that determination which is now final.  38 U.S.C.A. § 7105.  
In a corrected rating dated in March 1992 the RO stated that the 
November 1991 denial of service connection for his nervous 
condition was based on the facts that anxiety was shown in service 
but not on the recent VA examination.  The veteran was notified of 
that decision and of his appellate rights.  He did not appeal that 
determination which is now final.  38 U.S.C.A. § 7105.  

In September 1996 a hearing was held at the RO.  At that time the 
veteran provided testimony regarding his psychiatric disorder.  It 
was indicated that he was treated in service for this disability.

A March 1997 RO rating action denied service connection for 
hypertension and declined to reopen the veteran's claim for 
service connection for a nervous disorder.  
At that time the RO determined that new and material evidence had 
not been received to reopen a claim for service connection for a 
psychiatric disorder.  The RO also determined that hypertension 
was not shown in service.  Following receipt of notice of 
disagreement, the veteran was furnished a statement of the case.  
An appeal was not perfected regarding this rating action, which is 
now final.  38 U.S.C.A. § 7105.  .

Apparently, subsequently received were additional service medical 
records which contain no additional pertinent evidence.  Also 
received were VA outpatient treatment records, compiled between 
August 1997 and March 1998, which show evaluation and treatment 
for hypertension.

Also received were private physicians statements dated in 
September 1996 and March 1997, which are to the effect that the 
veteran has been diagnosed as having a number of disorders to 
include BHP, high blood pressure, colonic diverticula, and 
hypercholesterolemia.

In a statement received in January 2002 and dated in June 2001, a 
VA physician reported that the veteran has been under her care 
since 1998 and has been treated since that time for hypertension, 
hypercholesterolemia, and chronic gastritis.  This physician 
further noted that the veteran claims that his symptoms have been 
present since service and that he also has chronic depressive 
treatment, which he also claims has been present since service.  
Also received in January 2002 was a report from a private 
physician, dated in October 2000, noting that he had examined the 
veteran and had diagnosed him as suffering from BHP.

The above VA physician, in a separate statement dated in December 
2001, observed that the veteran had been followed in a VA primary 
care clinic for approximately four years and has presented with 
recurring complaints of anxiety, dyspepsia, constipation, and 
abdominal pain.  It was noted that he has also been treated for 
hypertension during this period.  She noted that the veteran 
referred that gastritis, hypertension, and other gastrointestinal 
complaints, as well as, complaints of anxiety and depressive 
symptoms were all present since his discharge from service.  

Private clinical records, received in March 2002, and compiled 
between 1994 and 2000 show diagnoses of colonic polyps by 
colonoscopy, BHP II and left renal cyst by sonogram, as well as 
findings on gastric biopsies of active antral and chronic active 
fundal gastritis.

Analysis

Service connection is appropriate for disability resulting from 
disease or injury incurred or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or 
after December 21, 1946, and arteriosclerosis or cardiovascular-
renal disease (including hypertension) becomes manifest to a 
compensable degree within one year of service, it shall be 
presumed that the disease was incurred in service even though 
there is no evidence of its presence at that time.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137(West 2003); 38 C.F.R. §§ 3.307, 3.309.

Service Connection

a)  Service Connection for Hypercholesterolemia 

In the present case the veteran claims service connection for 
hypercholesterolemia, which he maintained, had its onset in 
service.  Hypercholesterolemia is an excess of cholesterol in the 
blood.  Dorland's Illustrated Medical Dictionary, 28th Ed. p. 792 
(1994).  As such, it represents only a laboratory finding and is 
not an actual disability in and of itself for which VA disability 
compensation benefits are payable.  As hypercholesterolemia is not 
a disease or injury within the meaning of 38 U.S.C.A. § 1110 
service connection may not be granted.  Accordingly, the claim 
must be denied.

b)  Service Connection for Gastritis

The veteran has stated that his current gastrointestinal symptoms 
have existed since service and are related to service.  The Board 
notes that lay statements are considered to be competent evidence 
with regard to descriptions of symptoms of disease or disability.  
However, when the determinative issue involves a question of 
medical diagnosis or causation, as here, only individuals 
possessing specialized training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board observes that the veteran's service medical records for 
his periods of active service make no reference to complaints of 
or treatment for gastritis.  In fact, when the veteran presented 
for a medical examination for purposes of service separation, a 
clinical evaluation of the veteran, to include the abdomen and 
viscera found no abnormalities.  

The first clinical indication of a stomach disorder, subsequent to 
the veteran's period of active service, was in the 1990s, many 
years after service.  Additionally, there is no medical record 
that shows the gastritis is related to his active duty.  The 
absence of any medical records of a diagnosis or treatment for 
gastritis for many years after service is evidence highly 
probative against the claim. See Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  

Therefore, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
gastritis.  Accordingly, service connection for gastritis is 
denied.


New and material 

As previously stated, the November 1991 rating decision which 
denied service connection for a benign prostatic hypertrophy and 
the March 1997 which denied service connection for hypertension 
and found that new and material evidence had not been received to 
reopen the previously denied claim of service connection for a 
nervous disorder are final.  38 U.S.C.A. § 7105.  However, the 
veteran may reopen his claims by submitting new and material 
evidence. 38 U.S.C.A. § 5108 (West 2002).

The provisions of 38 C.F.R. § 3.156(a) (2001), provide that "new 
and material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992

a) Benign Prostatic Hypertrophy

The additional pertinent evidence submitted since the November 
1991 includes 
VA and private medical records dated from 1994 to 2001 which show 
the presence of BHP.  This disorder was previously diagnosed at 
the time of the November 1991 decision.  These records are 
cumulative in nature.  The additional service medical records show 
no pertinent abnormality.  As such the Board concludes that new 
and material evidence has not been submitted since the November 
1991 rating decision.  Thus, the claim for service connection for 
a BHP has not been reopened.

b) Hypertension 

The additional pertinent evidence submitted since the March 1997 
decision is new and material in that the private and VA medical 
records show for the first time a diagnosis of hypertension.  As 
such, the claim is reopened and the current decision is based on a 
de novo review of the record.  

In this regard the service medical records show no evidence of 
hypertension.  Additionally, the first post service clinical 
evidence of high blood pressure was the October 1991 VA 
examination.  This is many years after service.  Subsequently 
hypertension was diagnosed.  Additionally there are no medical 
records, which relates the hypertension to service.  The veteran's 
statements are considered to be competent evidence with regard to 
descriptions of symptoms of the hypertension.  However, when the 
determinative issue involves a question of medical diagnosis or 
causation, as here, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, the Board finds that the preponderance of the evidence 
is against the veteran's claim.  Accordingly, service connection 
for hypertension is denied.

c)  Psychiatric Disorder

The additional pertinent evidence submitted since the March 1997 
decision is new and material in that June 2001 VA medical reflects 
for the first time the presence of an acquired psychiatric 
disorder.  As such, the claim is reopened.  


ORDER

Entitlement to service connection for hypercholesterolemia is 
denied.

Entitlement to service connection for gastritis is denied.

New and material evidence not having been received to reopen the 
claim for entitlement to service connection benign prostatic 
hypertrophy, the appeal is denied.

Entitlement to service connection for hypertension is denied

New and material evidence having been received, the claim for 
service connection for a psychiatric disorder is reopened and to 
this extent only, the appeal is granted. 

REMAND 

Once a claim is reopened, the Board's final decision must be based 
on a de novo review of the record.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  Having reopened the veteran's claim, the Board 
must now consider whether it may render a decision based on the 
evidence of record.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In this regard, the service medical records reflect that the 
veteran was treated for an anxiety reaction.  The recent VA 
medical records confirm the presence of an acquired psychiatric 
disorder.  The Board finds that a current VA examination is 
warranted.

Accordingly, the case is Remanded for via the Appeals Management 
Center (AMC) in Washington D.C. for the following actions:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) and any other 
applicable legal precedent.

2.  The RO should request the VA medical facility to furnish any 
additional treatment records covering the period from 1998 to the 
present.

3.  A VA examination should be conducted by a psychiatrist to 
determine the nature, severity, and etiology of any psychiatric 
disorder.  The claims folder is to be made available to the 
examiner in conjunction with the examination.  All tests deemed 
necessary should be performed.  Following the examination, the 
examiner is requested to render an opinion as to whether it is as 
likely as not that any psychiatric disorder diagnosed is related 
to service.  A complete rationale should be provided for any 
opinion expressed.

4.  Thereafter, the RO should readjudicate the issue on appeal. I 
f the determination remains unfavorable to the veteran, he should 
be provided with a supplemental statement of the case and be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



